■ Motion by plaintiffs to dismiss defendants’ appeal from an order denying defendants’ motion to require plaintiffs to separately state and numlber the several causes of action alleged in the complaint. The motion was made on the ground that under the statute (CPLR 5701, subd. [h], par. 2) such an order was not appe'aiable as of right and that permission to appeal, as required by the statute (CPLR 5701, subd. [©]), had not been obtained. Motion denied. In our opinion, a motion to compel a plaintiff to separately state and number the causes of action alleged in the complaint is made under CPLR 3014 and not under CPLR 3024. Accordingly, we held that CPLR 5701 (subds. [lb], [e]) are not applicable to an order on such a motion; that the order affects a substantial right, and that it is therefore appealable as of right under CPLR 5701 (subd. [a], par. 2, el. v). Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.